Citation Nr: 0217320	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for pulmonary 
tuberculosis with pulmonary fibrosis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2001 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, 
regional office (RO).  In the decision, the RO denied 
service connection for hepatitis C and denied an increased 
rating for inactive pulmonary tuberculosis with pulmonary 
fibrosis.  The veteran did not appeal the denial of service 
connection for a lung condition, including emphysema and/or 
chronic obstructive pulmonary disease as secondary to 
service-connected pulmonary tuberculosis, an issue also 
denied in the June 2001 rating decision.

A hearing was held at the RO in May 2002 before the 
undersigned Member of the Board. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The preponderance of the evidence shows that hepatitis C 
was not present during service, and the currently diagnosed 
hepatitis C did not develop as a result of any incident 
during service.

3.  The veteran's pulmonary function test results are within 
normal limits.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for a rating higher than 10 percent for 
pulmonary tuberculosis with pulmonary fibrosis are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002).

The VA has promulgated revised regulations to implement 
these changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2001).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The rating decision which is on appeal specifically 
referenced the VCAA, as did the September 2001 SOC.  A 
letter dated in December 2000 advised the veteran of the 
change in the law and the evidence needed to process his 
claims.  The SOC advised him of the evidence that had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing service connection and entitlement 
to an increased rating have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded a VA examination.  The 
RO obtained all relevant evidence identified by the veteran.  
The record includes his service medical records and post 
service treatment records.  The veteran has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the 
VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and 
further expending of the VA's resources is not warranted.  
Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the 
claims on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

I.  Entitlement To Service Connection For Hepatitis C.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  Each disabling condition shown by a veteran's 
service records, or for which he seeks a service connection 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which he 
served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with 
due consideration to the policy of the VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any 
cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease while being vaccinated upon entrance 
into service. 

The veteran's service medical records do not contain any 
records of treatment for hepatitis.  A service narrative 
summary dated in May 1994 shows that while being evaluated 
for pulmonary tuberculosis it was noted that physical 
examination was entirely normal.  SGOT, a liver function 
indicator, was within normal limits at 13 and remained 
between 13 and 17 on monthly tests.  The report of a medical 
examination conducted in May 1974 in connection with service 
medical board proceedings does not contain any references to 
hepatitis.  It was reported that clinical evaluation of all 
bodily systems was normal with the exception of the presence 
of tuberculosis of the right upper lobe.  

The veteran submitted his original claim for disability 
compensation in June 1974; however, that claim did not 
contain any references to hepatitis.  The veteran was 
afforded an examination by the VA in January 1975.  The 
report shows that the veteran stated that he was feeling 
fine.  The only diagnosis was minimal pulmonary 
tuberculosis, inactive on chemotherapy.  Similarly, a VA 
examination report dated in January 1979 is also negative 
for references to hepatitis.  

Elevated liver functions were noted on laboratory studies 
during VA hospitalization from March to June 1991.  The 
earliest diagnosis of hepatitis which is of record is 
contained in a VA hospital record dated in October 1992.  
Hepatitis C antibodies were found on a blood test performed 
at that time.  Neither that record, nor any subsequent 
record contains any indication that the disorder is related 
to the veteran's period of service.

In a statement in support of claim dated in September 2000, 
the veteran raised a claim of service connection for 
hepatitis C and stated that "I do not recall the exact 
manner of infection."  

During a hearing held in May 2002 before the undersigned 
Member of the Board, the veteran testified that when being 
inducted into service, they were lined up and given an 
injection with an air gun.  He believed that the hepatitis C 
virus was passed on to him at that time.  He said that it 
was like an assembly line, and they did not change the 
needles.  He said that when they got to him it threw blood 
on him.  He said that he was first told that he had 
hepatitis C back in 1994.  He said that no doctor had told 
him that it was from his military service, but that he felt 
that this was the only way that he could have contracted it.  

The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  In addition, the Board notes that the 
veteran's VA treatment records reflect other possible risk 
factors for hepatitis C.  Numerous VA treatment records, 
such as a VA hospital summary dated in January 1990, reflect 
a history of substance abuse involving drugs.  In addition, 
other VA records, such as one dated in August 1999, show 
that the veteran had a history of being sexually active with 
more than one partner while not practicing safe sex.  

In any event, the Board concludes that there is no basis for 
linking the hepatitis C, which was not diagnosed until 
approximately 18 years after separation from service (and 22 
years after his induction), to his period of service.  To 
link the disorder to service instead of the risk factors 
after service would be purely speculative.  This is 
particularly true in light of the veteran's initial 
statement in September 2000 that he did not recall the 
manner of infection.  Therefore, the Board finds that 
hepatitis C was not present during service, and it has not 
been shown that it developed after service as a result of 
any incident in service.  Accordingly, the Board concludes 
that hepatitis C was not incurred in or aggravated by 
service.

II.  Entitlement To An Increased Rating For Pulmonary 
Tuberculosis With
 Pulmonary Fibrosis, Currently Rated As 10 Percent 
Disabling.

The Board has considered the full history of the veteran's 
service-connected tuberculosis.  A service medical record 
dated in May 1974 shows that the veteran had been referred 
for evaluation of a right upper lobe lesion which had been 
noted on an examination in December 1973.  He was in 
excellent health and denied symptoms of night sweats, 
productive cough, change in sputum production, or 
hemoptysis.  In January 1974, he was started on INH and 
ethambutol.  Physical examination was within normal limits.  
A chest X-ray revealed infiltrate in the posterior segment 
of the right upper lobe.  It was modular in character.  No 
cavities were seen.  The remaining lung tissues were within 
normal limits.  During the hospital course, he remained 
entirely asymptomatic, and he tolerated his medicines well.  
Serial X-rays showed minimal clearing of the right upper 
lobe infiltrate.  The final diagnosis was pulmonary 
tuberculosis, right upper lobe, minimal, quiescent since 
April 11, 1974.  

Upon separation from service, the veteran filed a claim for 
disability compensation.  Based on the service medical 
records, the RO granted service connection for pulmonary 
tuberculosis, right upper lobe, minimal, quiescent.  The RO 
assigned a 100 percent rating, and scheduled an examination 
in 6 months to determine the status of the clinical 
activity.  

The report of a special chest examination conducted by the 
VA in January 1975 shows that the veteran felt well and had 
no pulmonary symptoms.  Examination of the chest was 
essentially negative.  X-rays showed two 1 centimeter 
discrete nodules in the right subapical region.  The 
diagnosis was minimal pulmonary tuberculosis, inactive on 
chemotherapy.  In a rating decision of March 1975, the RO 
noted the examination findings, and reduced the rating to a 
noncompensable level.  

The report of an examination conducted by the VA in January 
1979 shows that the diagnosis was T.B. pulmonary, right 
upper lobe, arrested.  The RO confirmed the noncompensable 
rating in a decision of March 1979.  The veteran appealed 
that decision.  In April 1980, the Board found that the 
disorder resulted in moderate dyspnea on extended exertion, 
and concluded that a 10 percent rating was warranted.  The 
10 percent rating was subsequently confirmed by the RO in a 
decision of February 1997, and by the Board in a decision of 
November 1998.  The evidence which was of record at that 
time included the report of a respiratory examination 
conducted by the VA in November 1997 which showed that 
pulmonary test functions were normal.  

The RO also issued a decision in February 1998 which denied 
service connection for a lung condition due to tobacco use 
in service, nicotine addiction claimed as having started in 
service, and a lung condition claimed as secondary to 
nicotine addiction.  The veteran filed a notice of 
disagreement with that decision, and the RO issued a 
statement of the case in December 1998, but the veteran did 
not perfect an appeal within the applicable time limit and 
the decision became final.

In August 2000, the veteran requested increased compensation 
for his tuberculosis.  The RO denied that request, and the 
veteran perfected this appeal.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity in civil occupations.  See 38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 6731, pulmonary tuberculosis may be 
rated by analogy to chronic bronchitis when obstructive lung 
disease is the major residual.  Under new rating criteria 
which are effective from October 7, 1996, bronchitis is 
rated according to the degree of impairment on pulmonary 
function tests.  A 10 percent rating is warranted where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 71 to 80 percent of 
predicted; or the ratio of forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC) is 71 to 80 
percent of predicted; or where diffusion capacity of the 
lung for carbon dioxide by the single breath method (DLCO 
(SB)) is 66 to 80 percent of predicted.  A 30 percent rating 
is warranted where pulmonary function testing reveals that 
FEV-1 is 56 to 70 percent of predicted; FEV-1/FVC is 56 to 
70 percent of predicted; or where DLCO (SB) is 56 to 65 
percent of predicted.  A 60 percent rating is warranted 
where pulmonary function testing reveals that FEV-1 is 40 to 
55 percent of predicted; FEV-1/FVC is 40 to 55 percent of 
predicted; where DLCO (SB) is 40 to 55 percent of predicted; 
or where there is maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Under 38 C.F.R. 
§ 4.31, however, a zero percent rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The evidence includes recent (1999 and later) VA outpatient 
medical treatment records; however, none show treatment for 
tuberculosis.  In a statement in support of claim dated in 
August 2000, the veteran himself conceded that he had not 
had any recent treatment for his pulmonary tuberculosis.  
The records pertain primarily to treatment for nonservice-
connected disabilities such as a schizophrenia and 
polysubstance abuse.  A VA mental health clinic record dated 
in November 2000 shows that the veteran smoked two packs of 
cigarettes a day for 30 years, but refused to accept 
information regarding smoking cessation groups, stating that 
he was not interested. 

The veteran was afforded a respiratory system examination by 
the VA in October 2000.  The report shows that the veteran 
had a history of developing shortness of breath in 1974 and 
was treated for active tuberculosis.  The veteran stated 
that he was in a hospital for approximately three months.  
The tuberculosis was currently inactive, but the veteran 
stated that he had been diagnosed as having chronic 
obstructive pulmonary disease.  The veteran reportedly was a 
one-pack-a-day smoker and had been for the past 18 years.  
The date of inactivity for the tuberculosis was in 1974.  No 
organism was identifiable at this time.  The veteran 
currently complained of having an occasional cough and 
phlegm.  He said that he had shortness of breath with the 
cough.  He also stated that approximately twice a year he 
developed a respiratory infection and needed antibiotic 
therapy.  

On physical examination, the veteran was not in respiratory 
distress.  His lungs were clear to auscultation and 
percussion.  There were no rales or rhonchi present.  Breath 
sounds were slightly diminished.  The diagnoses were (1) 
tuberculosis, currently inactive; and (2) chronic 
obstructive pulmonary disease.  A chest X-ray done in 
connection with the examination was interpreted as showing 
(1) dense nodules in the right upper lobe compatible with 
granulomata; and (2) no evidence for acute pathology.  The 
report of a pulmonary function test conducted by the VA in 
October 2000 shows that spirometry was normal.  FVC was 135 
percent of predicted, FEV-1 was 134 percent of predicted, 
and FEV-1/FVC was 110 percent of predicted.  

During a hearing held in May 2002, the veteran testified 
that his pulmonary tuberculosis caused symptoms of chest 
pain, shortness of breath and phlegm.  He said that he did 
not cough a lot, except when he was working really hard.  
When he worked hard, he reportedly had shortness of breath 
and coughed up a little phlegm.  He indicated that this 
occurred about once a day.  He also stated that his symptoms 
were worse when the weather was cold.  He reported that he 
was not taking any medication for that disability.  He 
estimated that he could walk about a quarter mile before 
experiencing shortness of breath.  He said that his 
tuberculosis was inactive.  

The evidence shows that the veteran's pulmonary function 
tests have been within normal limits.  The Board is of the 
opinion that the occasional cough associated with shortness 
of breath and the production of phlegm are adequately 
addressed by the current disability rating.  Accordingly, 
the Board concludes that the schedular criteria for a rating 
higher than 10 percent rating for pulmonary tuberculosis 
with pulmonary fibrosis are not met.

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  The Board notes that the disability 
has not required frequent hospitalizations.  With respect to 
whether there is evidence of marked interference with 
employment, the Boards notes that the veteran has indicated 
that he is not working.  However, he has not presented any 
objective medical opinion to show that this is due to his 
service-connected tuberculosis.  The medical evidence shows 
that he has other non-service connected disabilities, 
including schizophrenia and polysubstance abuse, which are 
the primary causes of his inability to work.  Such 
nonservice-connected disability may not be considered when 
assigning the rating for a service-connected disability.  
See 38 C.F.R. § 4.14.  In summary, the Board does not find 
that the veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  Service connection for hepatitis C is denied

2.  An increased rating for pulmonary tuberculosis with 
pulmonary fibrosis, currently rated as 10 percent disabling, 
is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

